DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 1/17/2020, 5/6/2021, and 10/11/2022 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-8, 13-18 and 20 are pending. Claims 9-10 and 19 have been cancelled. Claims 11 and 12 have been previously cancelled. Claims 1-8, 13-18, and 20 have been amended.  Claims 1, 14 and 18 are the independent claims.  This Non-FINAL Office action is in response to the “Request for Continued Examination with Amendments and Remarks” received on 6/19/2022.

Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 6/19/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached below in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Non-Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 3 states “requirement is selected from a group consisting of an observation generated by the self-driving vehicle and the custom preference set by the entity” and this limitation is unclear for multiple reasons. First, is the group one of the two options, or are both the single group and not other options are stated. Second, the requirement, introduced in the independent claims states “the delivery task including verifying a requirement of the delivery task using visual observation data captured by the selected self-driving vehicle” thus since the self-driving vehicle is verifying the requirement, based on a camera, would not this limitation be the same as measuring observing in stated in the independent claim? As currently presented, Claim 3 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office is going to  interpret any observation by the self-driving vehicle as reading on this. Appropriate action is required.
Claim 16 is rejected under the same rational as Claim 3.
Claim 20 is rejected under the same rational as Claim 3.
Claim 4 states “and/or” and this term renders the claims indefinite. Does this mean and, as in the list, or is the last two terms coupled? The Office suggests removing vague and unclear terms such as this and clearly reciting the metes and bounds of the claims. The Office is going to interpret this as “or”. Appropriate action is required.
Claim 16 is rejected under the same rational as Claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 4-5, 7, 13-15, 18, 22, and 25 are rejected under 35 USC 103 as being unpatentable over Deyle et al. (United States Patent Publication 2017/0225336) in view of Pilutti et al. (United States Patent Publication 2018/0196428).
With respect to Claim 1: While Deyle discloses “A computer-implemented method, comprising receiving, from an entity by a server” [Deyle, ¶ 0039, 0043, 0092-0093, 0136, 0194, 0205-0208, and 303]; 
“a selection regarding an event” [Deyle, ¶ 0039, 0043, 0092-0093, 0136, 0194, 0205-0208, and 303]; 
“the selection comprising an event location associated with the event” [Deyle, ¶ 0039, 0043, 0092-0093, 0136, 0194, 0205-0208, and 303];
“the event comprising a sales transaction” [Deyle, ¶ 0039, 0043, 0092-0093, 0136, 0194, 0205-0208, and 303]; 
“the event location associated with a geofence system receiving, by a self-driving vehicle operatively coupled to a processor, geographical data regarding a location of an entity within a geofence system” [Deyle, ¶ 0039, 0043, 0092-0093, 0136, 0168, 0194, 0205-0208, 0216, and 303]; 
“receiving, geographical data regarding a plurality of self-driving vehicles that are within the geofence system corresponding to the even location” [Deyle, ¶ 0039, 0043, 0092-0093, 0122, 0136, 0168, 0194, 0205-0208, 0216, and 303];
“the plurality of self-driving vehicles being geographically separate from the server, each of the plurality of self-driving vehicles having a seating capacity of one or more persons” [Deyle, ¶ 0039, 0043, 0092-0093, 0136, 0168, 0194, 0205-0208, 0216, and 303];
“selecting one of the plurality of self-driving vehicles based on the geographical data of the plurality of self-driving vehicles” [Deyle, ¶ 0039, 0043, 0092-0093, 0136, 0156, 0168, 0194, 0205-0208, 0216, and 303];
“providing instructions for driving to the selected self-driving vehicle” [Deyle, ¶ 0039, 0043, 0092-0093, 0136, 0168, 0194, 0205-0208, 0216, and 303];
“the instructions including one or more navigational tasks to be performed by the selected self-driving vehicle when driving to the event locations” [Deyle, ¶ 0039, 0043, 0092-0093, 0136, 0168, 0194, 0205-0208, 0216, and 303];
“and causing the selected self-driving vehicle to perform a delivery task” [Deyle, ¶ 0039, 0043, 0092-0093, 0136, 0168, 0194, 0205-0208, 0216, and 303];
“wherein the delivery task is determined based on a custom preference set by the entity and geographical data associated with the entity” [Deyle, ¶ 0039, 0043, 0092-0093, 0136, 0168, 0194, 0205-0208, 0216, and 303];
“the delivery task including verifying a requirement of the delivery task using visual observation data captured by the selected self-driving vehicle and” [Deyle, ¶ 0039, 0043, 0092-0093, 0136, 0168, 0194, 0205-0208, 0216, and 303];
“moving the selected self-driving vehicle from one geographic location to another geographic location” [Deyle, ¶ 0039, 0043, 0092-0093, 0136, 0168, 0194, 0205-0208, 0216, and 303].
Deyle does not specifically state that the robots can be used to carry people.
Pilutti, which is also an autonomous vehicle teaches “performing, by a self-driving vehicle operatively coupled to a processor” [Pilutti, ¶ 0036 and Figure 3]; 
“a task based on a feature of the self-driving vehicle while the entity is within the selfdriving vehicle” [Pilutti, ¶ 0036 and Figure 3]; 
“wherein the task demonstrates the feature to the entity evaluating the self-driving vehicle while in the self-driving vehicle and the task is determined from an observation by the self-driving vehicle of information associated with the entity” [Pilutti, ¶ 0036 and Figure 3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pilutti into the invention of Deyle to not only include using autonomous robots to assist and work with entities as Deyle discloses but to also incorporate a vehicle that a user can ride within for feature analysis as taught by Pilutti with a motivation of creating a more robust system that allows for multiple type of autonomous vehicles to demonstrates known features for a better user interaction. Additionally, the claimed invention is merely a combination of old, well known elements such a vehicle intercommunication and vehicle management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable. 
With respect to Claim 2: Deyle discloses “The computer-implemented method of claim 1, wherein the selected self-driving vehicle comprises a processor that is electrically coupled to the selected self-driving vehicle” [Deyle, ¶ 0039, 0091-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303].
With respect to Claim 4: Deyle discloses “The computer-implemented method of claim 3, wherein the observation is data selected from a second group consisting of video data, audio data, and geographical data” [Deyle, ¶ 0039, 0091-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303].
With respect to Claim 5: Deyle discloses “The computer-implemented method of claim 1, further comprising instructing a second self-driving vehicle to perform a second task associated with a sales transaction” [Deyle, ¶ 0039, 0091-0093, 0113, 0136, 0148, 0194, 0205-0208, 0217, and 0303].
With respect to Claim 7: Deyle discloses “The computer-implemented method of claim 5, wherein the second task comprises a planned choreography in the presence of the entity” [Deyle, ¶ 0039, 0091-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303].
With respect to Claim 13: Deyle discloses “The computer-implemented method of claim 1 wherein the event location is selected from a group consisting of a residential address of the entity and a business address of the entity” [Deyle, ¶ 0039, 0091-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303].
With respect to Claims 14-15: all limitations have been examined with respect to the method in claims 1-2. The product taught/disclosed in claims 14-15 can clearly perform the method of claims 1-2. Therefore claims 14-15 are rejected under the same rationale.
With respect to Claim 18: all limitations have been examined with respect to the method in claim 1. The vehicle taught/disclosed in claim 18 can clearly perform the method of claim 1. Therefore claims 18 is rejected under the same rationale.
With respect to Claim 22: all limitations have been examined with respect to the method in claim 5. The vehicle taught/disclosed in claim 22 can clearly perform the method of claim 5. Therefore claims 22 is rejected under the same rationale.
With respect to Claim 25: all limitations have been examined with respect to the method in claim 13. The vehicle taught/disclosed in claim 25 can clearly perform the method of claim 13. Therefore claims 25 is rejected under the same rationale.
Claims 3, 6, 8, 16-17, 20-21 and 23-24 are rejected under 35 USC 103 as being unpatentable Deyle et al.  (United States Patent Publication 2017/0225336) in view of Pilutti et al. (United States Patent Publication 2018/0196428) and in further view of Smart (United States Patent Publication 2016/0210675).
With respect to Claim 3: While Deyle discloses “The computer-implemented method of claim 1, wherein the requirement is selected from a group consisting of an observation generated by the self-driving vehicle” [Deyle, ¶ 0039, 0091-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303]; 
Deyle does not specifically state user preferences. 
Smart, which is also a vehicle control system teaches “and the custom preference set by the entity” [Smart, ¶ 0040-0050 and 0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smart into the invention of Deyle to not only include using autonomous robots to assist and work with entities as Deyle discloses but to also incorporate a user’s preferences into the experience as taught by Smart with a motivation of creating a more robust system that accounts for different users and act accordingly. Additionally, the claimed invention is merely a combination of old, well known elements such a vehicle intercommunication and vehicle management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 6: While Deyle discloses “The computer-implemented method of claim 1, further comprising causing the selected self-driving vehicle to facilitate performing the delivery task” [Deyle, ¶ 0039, 0091-0093, 0113, 0136, 0148, 0194, 0205-0208, 0217, and 0303];
Deyle does not specifically state that the first vehicle is communication to another vehicle to perform the task.
Smart, which is also a vehicle control system teaches “The computer-implemented method of claim 1, further comprising sharing, by the vehicle, the information between the vehicle and the second vehicle to facilitate performing the task” [Smart, ¶ 0040-0050 and 0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smart into the invention of Deyle to not only include using first vehicle autonomous data to control second autonomous vehicle as Deyle discloses but to also be able to communicated between vehicle for completing tasks as taught by Smart with a motivation of creating a more robust system that accounts for vehicle break-downs and vehicle swapping [Smart, ¶ 0077]. Additionally, the claimed invention is merely a combination of old, well known elements such a vehicle intercommunication and vehicle management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 8: While Deyle discloses “The computer-implemented method of claim 1, wherein software is provided as a service in a server environment to facilitate the performing the delivery task” [Deyle, ¶ 0039, 0043, 0091-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303];
Deyle does not specifically state a cloud environment.
Smart, which is also a vehicle control system teaches “in a cloud environment” [Smart, ¶ 0040-0050 and 0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smart into the invention of Deyle to not only include using servers with autonomous robots to assist and work with entities as Deyle discloses but to also incorporate using cloud based computing into the computing as taught by Smart with a motivation of creating a more robust system that accounts for known improved computing systems. Additionally, the claimed invention is merely a combination of old, well known elements such a vehicle intercommunication and vehicle management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claims 16-17: all limitations have been examined with respect to the method in claims 3 and 6. The product taught/disclosed in claims 16-17 can clearly perform the method of claims 3 and 6. Therefore claims 16-17 are rejected under the same rationale.
With respect to Claim 20: all limitations have been examined with respect to the method in claim 3. The vehicle taught/disclosed in claim 20 can clearly perform the method of claim 3. Therefore claim 20 is rejected under the same rationale.
With respect to Claim 21: all limitations have been examined with respect to the method in claim 6. The vehicle taught/disclosed in claim 21 can clearly perform the method of claim 6. Therefore claim 21 is rejected under the same rationale.
With respect to Claim 23: all limitations have been examined with respect to the method in claim 6. The vehicle taught/disclosed in claim 23 can clearly perform the method of claim 6. Therefore claim 23 is rejected under the same rationale.
With respect to Claim 24: all limitations have been examined with respect to the method in claim 8. The vehicle taught/disclosed in claim 24 can clearly perform the method of claim 8. Therefore claim 24 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669